COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-311-CV

BONNIE JEAN LARSON 	APPELLANT





V.



TRAVELERS LLOYDS OF TEXAS  	APPELLEES

INSURANCE COMPANY, GEICO 

GENERAL INSURANCE COMPANY, 

MIKE SNEAD, LOTTIE CAVANAUGH, 

AND DUNCAN PARKS



----------

FROM THE 48TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On March 15, 2005, we notified appellant by regular mail and certified mail, return receipt requested, that her brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P
. 38.6(a).  We stated that we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response, other than the signed green card showing that appellant received our March 14, 2005 letter.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).



PER CURIAM 		





PANEL D:	WALKER, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED: April 14, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.